DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Replacement Office Action
The prior Office Action mailed 02/01/2022 is hereby withdrawn and replaced by this Office Action which is made final.  The replaced action was ambiguous regarding its finality because, although the body of the Office Action indicated that the action was final, the cover sheet of form PTO 326 indicated that the action was non-final.  This replacement Office Action is consistent on its cover and in the body.  

Response to Arguments
Much of the indefiniteness has been overcome.  However, some indefiniteness remains.
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details and this Office Action is made final.
In particular, with regard to claim 1, Applicant argues beginning on the last two lines of page 9 of the remarks that the chair of Tench is only an exercise chair and is not an easy chair.  This is not persuasive because an easy chair may be broadly defined as having any number of structures, and any of a variety of chairs, including easy chairs, can be used for exercise.  Not that it imparts any patentable value, but it is noted that the term “easy chair” is not introduces until claim 25.  
In the next paragraph starting at page 10, line 5, Applicant argues that the chair of Tench is not suited for a person having mobility issues.  This is not persuasive because Tench is being relied upon for structural details that are claimed even if Tench includes additional details.  Perhaps a more important question is how to claim the structure that is behind the function of keeping an ingress/egress space clear.  Also, Applicant argues that the posts identified in the rejection are inadequate.  This is not persuasive because the posts are capable of the recited function.  For example, even though the handles 35 are relatively small and are disclosed as having other functionality, they are still capable of aiding a seated person in moving to a standing position.
In the next paragraph Applicant argues that with the position of the posts identified in Tench there is no possibility for different stretching maneuvers.  This is not persuasive because the seated person can reach up and behind, forward and up, downward to the side, or any number of ways that involve turning, bending, and arching, all of which involve stretching.  
In the paragraph starting 5 lines before the end of page 10, Applicant argues that non-cushioned bars are not suitable for arm rests.  However, the claims do not require otherwise, and there are many chairs that are deemed comfortable and do not include padding on the arm rests.  
With regard to most of the dependent claims, Applicant merely summarizes what they claim, which details are met as explained in the body of the rejection below.  
Overall, greater rigor in reciting details in a manner that is specific and that clearly defines of the prior art is needed for patentability.  
With regard to claim 12, Applicant argues that “Taft mentions a possibility of telescoping bars in paragraph 184.  However, Taft clearly shows elements 31-34 riding along an inner member 91 and supported by an outer member 71 in Figure 1-2A analogous to inner and outer members in a telescoping structure.  On the other hand, Tench already has telescoping structures, and the secondary reference to Taft is for the purpose of teaching the use of motors and adjustment by the motors on relatively inner and outer elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 8, it appears that “comprising” modifies “a person”, which is confusing, and it is suggested that  --, the seating apparatus--  might be inserted after “body”; and
Claims 4-5, 7-10, 12, and 24-28 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-10, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tench (US 5080353).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.    (Original) A seating apparatus having a front, a back and a first side and a second side and including a seat (11) extending between the front and the back and between the first side and the second side, including a back component at the back, including a first arm (20 in Figure 2) and a second arm extending between the front and the back, each arm including an armrest, and including legs (13, 14) where the seating apparatus provides comfortable seating of a person comprising,
a frame for supporting the seat, the back component, the arms and the legs (as shown in Figures 1-2), 
one or more posts (35, 41, 68) secured to the frame so as to extend upwardly from the front of the seating apparatus to provide stationary anchors for use by the person while sitting in the seating apparatus (compositely, the posts 35, 41, and 68 include elements 35 and 41 that extend in all directions, including upwardly), to assist the person in exiting the seating apparatus by gripping the posts to help the person move from a seated to a standing position (although functionally recited only, these posts are capable of this function, as a seated person can grasp any one of the posts to pull or push themselves in any combination of a turning fashion, forward fashion, or upward fashion, for example), and
the posts being adjustable so as to be extendable upwardly or retracted down into the frame and essentially hidden from view (both elements 41 and 33, which is associated with post 35, are telescopic such that compositely they provide “extendable upwardly” by element 41 since it is telescopic in the upward and downward direction such that the portion that is retracted is essentially hidden from view when in the retracted state).

4.    (Original) The seating apparatus of Claim 1 wherein the one or more posts extend to a position above the arm and above the seat to a height whereby the support is available to be grasped to stabilize the person during ingress or egress from the seating apparatus (Figures 1 and 2).

5.    (Original) The seating apparatus of Claim 1 wherein the one or more posts extend to a position above the arm and above the seat whereby the post or posts provide an anchor for resistance to be used by the person for exercise (Figures 1 and 2).

7.    (Original) The seating apparatus of Claim 1, wherein the one or more posts comprise a first post extending upward from the front at the first side (one instance of 68), 
and a second post extending upward from the front at the second side (other instance of 68), and further including two rear posts extendable up from left and right sides of the back (first and second instances of post 41), to provide anchors for resistance to be used by the person for exercise (although functionally recited only, posts 41 are capable of providing this function).

8.    (Original) The seating apparatus of Claim 1, including a retractable tray, retractable into the frame at one side of the chair, for supporting items to be used by the person (element 87 is a tray and meets the functionality of supporting items to be used by the person in the form of pedals 97 and hand pull system 100, 101, where the retractable tray 87 is at one side being the front side of the chair).

9.    (Original) The seating apparatus of Claim 1, including one or more compartments in the arms for storing items useful for the person (compartments in the form of tubular hollow portions of the arms that receive items in the form of cylindrical portions of elements 34).

10.    (Original) The seating apparatus of Claim 1, wherein the one or more posts are removable (supports 33 and 41 can be removed with the use of appropriate tools).

25. (New) The seating apparatus of claim 1, wherein the seating apparatus is a cushioned easy chair, with cushioned seat, back and armrests, appearing as a normal piece of furniture when the one or more posts are retracted (the seating apparatus of Tench is a cushioned easy chair with a cushion seat, as recited—the seating apparatus also has a back and armrests, as recited—in an exercise room or a room intended for such exercise activities, the seating apparatus of Tench is a normal piece of furniture when the posts are retracted or when they are extended).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tench (US 5080353) in view of Taft (US 2016/0375292).
Tench shows and discloses the details set forth above, including telescopingly slidable and adjustable supports 33 and 41, but lacks disclosing that these supports are adjustable under motor driven control.
On the other hand, Taft shows an exercise apparatus that has supports 33, 34, 35 extending from and movable along column 91, and Taft further shows linear, vertical adjustment along the column by way of motor 36.  
It would have been obvious to provide adjustment of supports 33 and 41 of Tench along lengths of the members that support them by a motor, as taught by Taft, because doing so would provide the benefit of an adjustable starting point for the exercise to be undertaken with the supports and do so by an automated motor means.   
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

12.    (Original) The seating apparatus of Claim 1 wherein the posts are telescoping for height adjustment (supports 41 modified in accordance with the statement of obviousness above are adjustable in height under motor-driven control in addition to the other details provided by Tench).

24. (New) The seating apparatus of claim 12, wherein the telescoping posts are adjustable in height under motor-driven control (supports 41 modified in accordance with the statement of obviousness above are adjustable in height under motor-driven control in addition to the other details provided by Tench).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tench (US 5080353) in view of Webber (US 2018/0085621).
Tench shows and discloses the details set forth above, including telescopingly slidable and adjustable supports 33 and 41, but lacks disclosing that these supports are adjustable and adjustable under motor driven control.
On the other hand, Webber shows an exercise apparatus similar to that of Tench and further shows that the back 105 is reclinable such that the chair is a recliner chair. 
It would have been obvious to provide the back of Tench as a reclinable back, as taught by Webber, because doing so would provide the benefit of increasing the number of angles for doing exercises with the back at those different angles.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

26. (New) The seating apparatus of claim 25, wherein the cushioned easy chair is a recliner chair, the cushioned back being reclinable (in accordance with the statement of obviousness above, where the reclinable back renders the chair of the combination a recliner chair.

Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tench (US 5080353) in view of Chiu (US 2012/0133182).
Tench shows and discloses the details set forth above, and includes cushioning on the seat and back portions of the chair, but lacks the specifics of providing the cushioning as adjustable pneumatic cushions that can be inflated or deflated by a pump and including regions for adjustably supporting the head, neck, lumbar, and pelvis. 
On the other hand, Chiu shows and discloses just such a cushion system, where cushion 2a for adjustably cushioning the head and neck, cushion 2b for adjustably cushioning the lumbar, cushions 2c and 2d for adjustably cushioning the pelvis, as set forth in paragraph 0029.  
It would have been obvious to provide a cushion system, as taught by Chiu, in addition to or in place of the cushions of Tench because doing so would provide the benefit of selective adjustment of the various cushions to more comfortably support the different portions, including the head, neck, lumbar, and pelvis of a person’s body while seated in the chair.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

27. (New) The seating apparatus of claim 1, the seating apparatus being provided with cushions adjustable to fit the person to provide comfortable seating for the person (in accordance with the statement of obviousness above), the person having a pelvic region, a lumbar region, a neck region and a head, and the cushions being adjustable to provide a pelvic tilt in the pelvic region (as shown and disclosed for elements 2c, and 2d in Figures 2, 6, and 8 and paragraph 0029 of Chiu), adjust support in the lumbar region, adjust support in the neck region and adjust support of the head (as also shown and disclosed for elements 2a and 2b).

28. (New) The seating apparatus of claim 27, wherein the cushions are inflatable and wherein the seating apparatus further includes a pump (8 of Chiu) connected to the cushions for adjusting the pressure in the cushions, and a control (6 of Chiu) for controlling the pump to establish a desired pressure in the cushions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636